THIRD DIVISION
                                                             September 29, 2010



No. 1-09-0542

ALFREDA HICKS, Individually and as                   )       APPEAL FROM THE
Special Administrator of the Estate of               )       CIRCUIT COURT OF
Terrell K. Simmons, Deceased,                        )       COOK COUNTY
                                                     )
       Plaintiff-Appellant,                          )
                                                     )
              v.                                     )
KOREAN AIRLINES COMPANY,                             )
a/k/a Korean Air a/k/a Korean Airlines,              )
                                                     )       No. 02 L 12228
       Defendant-Appellee                            )
                                                     )
(New Seoul Korean, a/k/a New Seoul                   )
Charcoal Barbeque Ribs, a/k/a New                    )
Seoul Restaurant; Tom Kim; Marek                     )
Jaczynski; Unknown Owners of Colonial                )
Plaza West located at 638 W. Algonquin Road,         )
Des Plaines, Illinois, 60016, and Colonial Plaza     )
East; Michael Namovitz; Estate of Tracy C. Kim,      )
Deceased; and Keun Kim,                              )       HONORABLE
                                                     )       ROBERT LOPEZ CEPERO,
       Defendants).                                  )       JUDGE PRESIDING.


                              OPINION ON DENIAL OF REHEARING

       JUSTICE STEELE delivered the opinion of the court:

       Plaintiff Alfreda Hicks (Hicks), individually and as special administrator of the estate of

Terrell K. Simmons, deceased (Simmons), appeals an order of the circuit court of Cook County

granting summary judgment to defendant Korean Airlines Company, a/k/a Korean Air, a/k/a

Korean Airlines (Korean Air), on Hicks' claim that Korean Air was vicariously liable for the

allegedly negligent and intoxicated driving of a Korean Air employee. The circuit court ruled
1-09-0542


that Hicks' claim was preempted by the Dramshop Act (235 ILCS 5/6-21 (West 2000)). For the

following reasons, we reverse and remand the case for further proceedings.

                                          BACKGROUND

        The record discloses the following facts. On March 5, 2003, Hicks filed her first

amended complaint against Korean Air and other defendants,1 arising out of an automobile

collision that occurred on the night of October 4, 2001. Tracy Kim, an employee of Korean Air,

struck a car driven by Simmons, killing both Kim and Simmons. Count II of the first amended

complaint alleged that Korean Air was liable for Kim's allegedly negligent and intoxicated

driving, because Kim was acting within the scope of her employment with Korean Air. Count III

of the first amended complaint alleged that Korean Air was liable under the Dramshop Act (235

ILCS 5/6-21 (West 2000)) for supplying and serving Kim alcohol at a dinner purportedly

sponsored by Korean Air prior to the automobile collision.

        On January 12, 2005, Korean Air filed a motion for summary judgment. Korean Air

argued that it was not vicariously liable because Kim was not acting within the scope of her



        1
            New Seoul Korean, a/k/a New Seoul Charcoal Barbeque Ribs, a/k/a New Seoul

Restaurant, Tom Kim, Marek Jaczynski, unknown owners of Colonial Plaza West located at 638

W. Algonquin Road, Des Plaines, Illinois, 60016, and Colonial Plaza East, Michael Namovitz,

the estate of Tracy C. Kim, deceased, and Keun Kim were named as defendants, but are not

parties to this appeal. Moreover, the estate of Tracy C. Kim, deceased, and Keun Kim are not

listed on the notice of appeal to this court.

                                                -2-
1-09-0542


employment when the collision occurred. Korean Air asserted that Kim had voluntarily attended

a spontaneous dinner attended by Korean Air employees for the purpose of saying goodbye to

another employee being transferred to Atlanta, Georgia. Korean Air also asserted that Kim was

not expressly invited to a second restaurant (that did not serve alcohol) for karaoke after dinner.

Korean Air further asserted that when Kim left the second restaurant, she was not going to or

coming from work or performing job-related duties. Moreover, Korean Air argued that it was

neither a dramshop nor a social host and, thus, had no liability under the Dramshop Act (235

ILCS 5/6-21 (West 2000)).

       In her response to Korean Air's motion, Hicks argued that the purpose of the initial dinner

was to entertain the general manager of the Los Angeles branch of the marketing department for

Korean Air, and secondarily, a farewell dinner for the transferred employee. Hicks claimed that

the manager was visiting different branches of Korean Air to discuss the launch of a credit card

linked to the company's frequent flyer program. Hicks also asserted that the dinner was paid for

by the deputy general manager of Korean Air, although he gave a deposition denying that he

submitted the bill to his expense account. Hicks further asserted that Korean Air paid the bill at

the second restaurant as a sales promotion expense. Hicks maintained a genuine issue of material

fact existed as to whether Kim was acting within the scope of her employment after she left the

second restaurant. However, Hicks conceded that she had not uncovered sufficient facts to find

that Korean Air acted as a dramshop and, thus, made no argument against the motion for

summary judgment on that issue.



                                                 -3-
1-09-0542


       On July 17, 2005, the circuit court entered an order denying Korean Air's motion for

summary judgment. The transcript of proceedings shows that the circuit court believed there

were genuine issues of material fact about whether Kim was acting within the scope of her

employment at the time of the collision.

       On July 24, 2008, Korean Air filed a second motion for summary judgment, arguing that,

based on case law, including Charles v. Seigfried, 165 Ill. 2d 482, 488, 651 N.E.2d 154, 158

(1995), it could not be directly or vicariously liable for Kim's alleged negligence because the

Dramshop Act preempts "the entire field of alcohol-related liability." On August 26, 2008, Hicks

filed a response, arguing: (1) the circuit court already ruled there was a genuine question of

material fact about whether Kim was acting within the scope of employment; (2) there was

evidence that attendance at such dinner meetings – and consumption of alcohol at such meetings

– was considered a condition of employment; and (3) a statement from a Korean Air employee,

Peter Yang, supported the theory that Korean Air voluntarily assumed the duty of preventing

employees from driving drunk after such events.

       On September 30, 2008, following a hearing on the matter, the circuit court entered an

order granting summary judgment to Korean Air "for the reasons stated in the record." The

transcript of proceedings discloses that the circuit court upheld its denial of the first motion for

summary judgment, but ruled that the causes of action against Korean Air were preempted by the

Dramshop Act (235 ILCS 5/6-21 (West 2000)). Hicks filed a motion to reconsider. The circuit

court denied her motion on February 11, 2009, additionally finding no just reason to delay



                                                 -4-
1-09-0542


enforcement or appeal under Illinois Supreme Court Rule 304(a) (210 Ill. 2d R. 304(a)). On

February 27, 2009, Hicks filed a timely notice of appeal to this court.

                                             DISCUSSION

        The sole issue on appeal is whether the circuit court erred in granting summary judgment

to Korean Air. Appellate review of a summary judgment ruling is de novo. Arangold Corp. v.

Zehnder, 204 Ill. 2d 142, 146, 787 N.E.2d 786, 789 (2003). Summary judgment is appropriate

where "the pleadings, depositions, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law." 735 ILCS 5/2-1005(c) (West 2008).

        The question before us is whether the claims against Korean Air are preempted by the

Dramshop Act (235 ILCS 5/6-21 (West 2000)). "The historic common law rule, adhered to in

this State, is that there is no cause of action for injuries arising out of the sale or gift of alcoholic

beverages." Charles v. Seigfried, 165 Ill. 2d 482, 486, 651 N.E.2d 154, 157 (1995). "[I]n

Illinois, the General Assembly has preempted the entire field of alcohol-related liability through

its passage and continual amendment of the Dramshop Act." Charles, 165 Ill. 2d at 488, 651

N.E.2d at 158. "[F]ew rules of law are as clear as that no liability for the sale or gift of alcoholic

beverages exists in Illinois outside of the Dramshop Act." Charles, 165 Ill. 2d at 490, 651

N.E.2d at 158. As a result, this court has generally refused to impose liability under either the

common law or the Dramshop Act on employers who supply their employees with free alcohol at

employer-sponsored events. Holtz v. Amax Zinc Co., 165 Ill. App. 3d 578, 583, 519 N.E.2d 54,

58 (1988); Martin v. Palazzolo Produce Co., 146 Ill. App. 3d 1084, 1087, 497 N.E.2d 881, 883

                                                   -5-
1-09-0542


(1986); Desmond v. Stearns, 134 Ill. App. 3d 479, 483, 480 N.E.2d 1271, 1273 (1985);

Thompson v. Trickle, 114 Ill. App. 3d 930, 932, 449 N.E.2d 910, 912 (1983); Wienke v.

Champaign County Grain Ass'n, 113 Ill. App. 3d 1005, 1008, 703, 447 N.E.2d 1388, 1390

(1983); Brehm v. Dobson, 15 Ill. App. 3d 285, 304 N.E.2d 149 (1973) (abstract); Richardson v.

Ansco, Inc., 75 Ill. App. 3d 731, 733, 394 N.E.3d 801, 802 (1979); Miller v. Owens-Illinois

Glass Co., 48 Ill. App. 2d 412, 423-24, 199 N.E.2d 300, 306 (1964). Korean Air relied on this

body of case law to obtain summary judgment in the circuit court.

       During the pendency of this appeal, the Illinois Supreme Court issued its decision in

Simmons v. Homatas, 236 Ill. 2d 459, 925 N.E.2d 1089 (2010). In Simmons, the court answered

two certified questions, including:

       " ‘Whether the defendant, Diamonds, a business operator who is not subject to the Dram

       Shop Act [sic] (because it does not sell or serve alcoholic beverages upon its premises),

       has a duty of ordinary care to the Simmons Plaintiffs, who while motoring on a public

       highway, were killed due to the negligent operation of a motor vehicle driven by

       Homatas, who within a short period of time prior to the aforesaid motor vehicle collision,

       was an invitee of defendant's place of business under the following circumstances:

                       • where defendant's valet service took control of Homatas's vehicle upon

                       his entering defendant's place of business;

                       • encouraged its invitee Homatas to bring alcoholic beverages onto its

                       premises in order [to] consume to the point of intoxication;



                                                -6-
1-09-0542


                      • thereafter removed its invitee Homatas from the premises because of his

                      intoxication;

                      • ordered and assisted the invitee Homatas into the driver seat of his

                      vehicle;

                      • then after controlling its invitee's automobile while he was on its

                      premises, relinquished said automobile into the hands of its invitee

                      Homatas[;]

                      • while defendant knew or should have known that due to Homatas's

                      intoxication he was unable to operate a motor vehicle;

                      • then allowed said Homatas to drive the vehicle away from the premises

                      onto the public highway[.]’ " Simmons, 236 Ill. 2d at 465, 925 N.E.2d at

                      1094.

The Simmons court answered this question in the affirmative.

       After reviewing the history of the common law and the Dramshop Act, the Simmons

court reasoned:

       "These cases demonstrate that the Dramshop Act provides a framework for determining

       whether a provider of alcohol will be exposed to liability. If the provider is a business

       that sells alcohol, liability may attach, but only under the Dramshop Act, not under the

       common law. If the provider is merely a social host, liability will not attach, either under

       the statute or under the common law. What the above cases do not discuss is liability for



                                                -7-
1-09-0542


       injuries that arise not as a result of the provision of alcohol, but as a result of the

       encouragement of, or assistance in, tortious conduct.

               The preemption stated in Charles was limited in exactly this way. In that case,

       this court concluded 'few rules of law are as clear as that no liability for the sale or gift of

       alcoholic beverages exists in Illinois outside of the Dramshop Act.' (Emphasis added.)

       Although the Charles court used the phrases 'alcohol-related liability' (Charles, 165 Ill. 2d

       at 490) and 'alcohol-induced injuries' (Charles, 165 Ill. 2d at 489), the court's analysis

       addressed only claims arising from the defendant's provision of alcohol. The court did

       not need to consider whether actions of the defendant, independent of providing alcohol,

       led to the third party's injuries. This distinction is relevant to the present case."

       Simmons, 236 Ill. 2d at 469-70, 925 N.E.2d at 1096.

The Simmons court noted a similar distinction was recognized in Wakulich v. Mraz, 203 Ill. 2d

223, 785 N.E.2d 843 (2003). Simmons, 236 Ill. 2d at 470-71, 925 N.E.2d at 1097. In Wakulich,

the plaintiff sued two brothers, alleging they were negligent in providing alcohol to her daughter

and in failing to act reasonably to protect her daughter after voluntarily undertaking to care for

her after she became unconscious. Wakulich, 203 Ill. 2d at 227, 785 N.E.2d at 846. The

Wakulich court affirmed the dismissal of the negligence claim relating to the brothers' providing

alcohol to the daughter, but held that the plaintiff's voluntary undertaking claim should not have

been dismissed. Wakulich, 203 Ill. 2d at 246-47, 785 N.E.2d at 856-57. The Wakulich court

reasoned the fact the brothers served as social hosts was irrelevant to this claim, as any such



                                                  -8-
1-09-0542


liability arose "by virtue of their voluntary assumption of a duty to care *** irrespective of the

circumstances leading up to that point." Wakulich, 203 Ill. 2d at 242, 785 N.E.2d at 854.

       The Simmons court also surveyed cases decided by this court where liability was not

based on a tavern's provision of alcohol to a patron, but on the actions of the tavern after the

patron became intoxicated, including Harris v. Gower, Inc., 153 Ill. App. 3d 1035, 1037-38, 506

N.E.2d 624, 624-25 (1987), where bar employees placed an intoxicated, unconscious patron in

his car in which the patron later froze to death. Simmons, 236 Ill. 2d at 471-72, 925 N.E.2d at

1097-98 (and cases cited therein).

       The Simmons court then discussed two particular cases involving employers supplying

their employees with free alcohol at employer-sponsored events:

               "[Defendant] argues that the appellate court later recognized Harris as being based

       on premises liability and that it later distinguished Harris in Holtz v. Amax Zinc Co., 165

       Ill. App. 3d 578 (1988). The court's distinguishing of Harris, however, only emphasizes

       the difference between the mere furnishing of alcohol to a person and conduct that arises

       to negligence independent of providing alcohol. In Holtz, an employee became

       intoxicated at a company picnic and later drove away, which resulted in severe injuries to

       the plaintiff. Holtz, 165 Ill. App. 3d at 579-80. The plaintiff argued that the employer

       was negligent in permitting the employee to leave, knowing that the employee was

       intoxicated. The court held that an employer cannot be liable 'where its agents have

       simply failed to take steps to prevent an intoxicated employee from driving home.' Holtz,

       165 Ill. App. 3d at 583.

                                                 -9-
1-09-0542


               As [defendant] notes, the court distinguished Harris as based on premises liability.

       However, just as the voluntary undertaking doctrine allowed recovery in Wakulich and

       the duty of a tavern to protect its patrons from violence allowed recovery in [Lessner v.

       Hurtt, 55 Ill. App. 3d 195, 197, 371 N.E.2d 125, 126 (1977)], premises liability in Harris

       was merely one vehicle through which negligent conduct independent of serving alcohol

       could be properly pled. Thus, in Holtz, the employer was not liable, as there was no

       further conduct, beyond serving alcohol, that exposed the employer to liability. The court

       in Holtz properly held that merely permitting an intoxicated employee to leave does not

       create liability." Simmons, 236 Ill. 2d at 472-73, 925 N.E.2d at 1098.

Simmons thus approved of Holtz. However, as Hicks notes, in Holtz, the employer's personnel

supervisor submitted an affidavit stating that the picnic was for the welfare, benefit, and social

pleasure of the employees, was voluntary, involved no work by the employees for the company,

and that the employee at issue voluntarily attended the picnic and was in no way acting on behalf

of the company prior to, during, or after the picnic. Holtz, 165 Ill. App. 3d at 581-82, 519

N.E.2d at 57. Consequently, this court concluded that summary judgment was properly granted

in the employer's favor because the plaintiffs did not offer any evidence to raise a genuine issue

about whether the employee was acting within the scope of his agency. Holtz, 165 Ill. App. 3d at

583-84, 519 N.E.2d at 58.

       The Holtz court did not hold that vicarious liability is preempted by the Dramshop Act.

Rather, this court held in Holtz that there was no genuine issue of material fact about whether the



                                                -10-
1-09-0542


employee was acting within the scope of employment.2 In contrast, the circuit court here ruled a

genuine issue of material fact exists regarding whether Kim's actions were within the scope of

her employment.

       The Simmons court continued:

                "[Defendant] also relies, in part, on Wienke v. Champaign County Grain Ass'n,

       113 Ill. App. 3d 1005 (1983), to contend that helping Homatas to his vehicle does not



       2
           Indeed, had the Holtz court believed the Dramshop Act preempted vicarious liability in

that case, it could have so held and omitted the discussion of the affidavit and the scope of

employment issue.

       In its petition for rehearing, Korean Air correctly notes that the Holtz court also stated:

       "[B]ecause no action for common law negligence will lie in this State for serving alcohol

       to an employee who subsequently becomes intoxicated and injures a third party, it

       necessarily follows that an employer cannot be held vicariously liable for the negligence

       of his employee in becoming intoxicated." Holtz, 165 Ill. App. 3d at 583-84, 519 N.E.2d

       at 58.

Korean Air thus argues that this court misreads Holtz. We disagree. The Holtz court is

discussing nonliability – vicarious or otherwise -- related to the provision of alcohol. Holtz does

not address the possibility of vicarious liability for the negligent driving within the scope of

employment, because, unlike this case, there was no genuine issue of material fact regarding the

employment issue.

                                                 -11-
1-09-0542


      trigger liability. In Wienke, the plaintiffs' decedents were injured when an intoxicated

      employee of the defendant, while driving, collided with the decedents' vehicle. Wienke,

      113 Ill. App. 3d at 1005-06. Prior to the collision, the employee had been attending an

      event sponsored by the defendant, at which he was served alcohol. The employee left the

      event with two coworkers. The coworkers drove the employee to his vehicle, which was

      parked approximately four miles from the event. At that time, the intoxicated employee

      entered his vehicle and drove away, later causing the collision. Wienke, 113 Ill. App. 3d

      at 1006.

             The court first rejected a theory of liability based on the defendant having

      furnished alcohol to its employee, consistent with both its own precedent and this court's

      holding in [Cunningham v. Brown, 22 Ill. 2d 23, 29, 174 N.E.2d 153, 156 (1961)].

      Wienke, 113 Ill. App. 3d at 1009. The court also considered whether having coworkers

      drive the employee to his car, knowing he was intoxicated, could trigger liability for the

      employer. In so doing, the court cited Gustafson v. Mathews, 109 Ill. App. 3d 884

      (1982). In that case, an intoxicated patron was assisted by bar employees out to the

      parking lot to his van, where his five children had been waiting. The patron drove away

      and later collided with a truck, killing the patron and four of the children. Gustafson, 109

      Ill. App. 3d at 885, 886. The Gustafson court held that common law imposed no duty on

      the bar owners, suggesting that to do so would require imposing the same duty to all

      owners of parking lots, and would require them to 'evaluate the behavior of their

      customers to determine whether they have the capacity to drive safely.' Gustafson, 109

                                              -12-
1-09-0542


      Ill. App. 3d at 887. The Wienke court echoed this statement, indicating that finding

      liability would 'impose a heavy burden upon those *** who aid others who may be

      intoxicated in getting to their automobiles.' Wienke, 113 Ill. App. 3d at 1010.

             Gustafson and Wienke, according to [defendant], represent courts' efforts to

      prevent open-ended liability for dram shops, restaurants, parking lot owners and others

      that may be put in a position of helping a patron to his or her vehicle. [Defendant] argues

      that allowing recovery in this case would open such a 'Pandora's box.' We disagree.

             Of concern to the courts in Wienke and Gustafson was whether persons should be

      given the burden of determining whether a person was intoxicated and whether that

      person would drive safely or recklessly. However, our decision in this case does not

      implicate those concerns. [Defendant] took on the burden of determining whether

      Homatas was dangerously intoxicated when club employees discovered him vomiting in

      the restroom, a likely result of his intoxication. [Defendant], on its own initiative, made

      this determination and expelled Homatas from the club. In doing so, [defendant] acquired

      a duty not to encourage and assist Homatas in the tortious conduct of driving while

      intoxicated. [Defendant], in effect, argues both that it should not be required to determine

      whether a patron is intoxicated and that it cannot be not responsible when it nonetheless

      voluntarily chooses to make that determination and then facilitates that patron's tortious

      conduct. Such an argument is untenable. We conclude that the Dramshop Act does not

      preempt plaintiffs' common law claims in this case, and does not preclude imposing a

      duty of care on [defendant]." Simmons, 236 Ill. 2d at 473-75, 925 N.E.2d at 1098-99.

                                              -13-
1-09-0542


The Simmons court did not discuss – as it was not germane to the case – the Wienke court's

analysis of the employment issue:

              "Plaintiffs maintain that defendants here should be held to a duty to the public

       which was not imposed upon the defendants in Gustafson and [Miller v. Moran, 96 Ill.

       App. 3d 596, 421 N.E.2d 1046 (1981)], because the intoxicated person here (Eiskamp)

       was alleged to be an employee of the defendant Association and a coemployee of the

       other defendants. Plaintiffs maintain that as a result of the employment relationship,

       defendants had a greater control over the intoxicated person than in those cases.

       However, in Richardson v. Ansco, Inc.[, 75 Ill. App. 3d 731, 394 N.E.2d 801 (1979)], an

       allegation that an intoxicated person was an employee of the defendant and had been

       permitted to become intoxicated during work was held to be an insufficient basis to

       impose liability on the defendant-employer for damages sustained by those injured by the

       employee as a result of his subsequent drunken driving. The complaint alleged that the

       employer knew the intoxicated employee would soon be driving home. Unlike the

       complaint in the instant case, there, the complaint contained no allegation that the

       defendant-employer served or furnished the liquor to the intoxicated employee.

       Nevertheless, the element of control would have been the same. We likewise conclude

       that the existence of the employment relationship is not a sufficient difference from the

       situation in Gustafson or Miller for us to impose a duty on the employer for injury to third

       parties inflicted outside the scope of the employment relationship." (Emphasis added.)

       Wienke, 113 Ill. App. 3d at 1008, 447 N.E.2d at 1390.

                                               -14-
1-09-0542


Wienke, like Holtz, did not address the situation where, as here, the circuit court has found a

genuine issue of material fact regarding whether the employee's actions were within the scope of

his or her employment.

       Korean Air argues that since certain cases, including Wienke, Thompson, Richardson,

and Martin, did not address the issue of whether an employer can be vicariously liable for the

negligent driving of an employee is "a distinction without a difference." However, in Simmons

and Wakulich, the Illinois Supreme Court made clear that there is a difference between claims

arising from the defendant's provision of alcohol and claims based on other theories of liability.

       Korean Air argues that Hicks "asks this [c]ourt to adopt the rule that an employer may be

held indirectly liable on a theory of vicarious liability for the same conduct that would not subject

an employer to direct liability for negligence." This is true, but it is equally true of every case of

vicarious liability under the theory of respondeat superior. Hicks is asking this court to rule that

a jury could find Korean Air vicariously liable under the theory of respondeat superior for Kim's

allegedly negligent driving, regardless of who provided her with alcohol, in accord with

Simmons and Wakulich.3



       3
           In its petition for rehearing, Korean Air claims this court misconstrued the factual basis

for the complaint. Korean Air correctly notes that the complaint contains allegations related to

the question of whether Korean Air supplied alcohol and whether Korean Air expected Kim to

drink alcohol. The fact that our opinion is not based on those allegations does not mean that we

misconstrued the complaint or that the claim is barred absent those allegations.

                                                 -15-
1-09-0542


       Korean Air also contends such a ruling would upset the legislative scheme established by

the Dramshop Act, but such is not the case where the vicarious liability is not based on Korean

Air's provision of alcohol. Reversing the summary judgment in this case no more upsets the

legislative scheme or usurps legislative power than do the decisions in Simmons and Wakulich.

       Korean Air further argues that Simmons and Wakulich required affirmative misconduct

on the part of the defendants and cannot be extended to vicarious liability. Simmons and

Wakulich do not set forth such a rule and do not imply it. Simmons approvingly cited Lessner,

in which the tavern did not engage in affirmative misconduct, but allegedly failed to protect one

of its patrons from another. Lessner, 55 Ill. App. 3d at 197, 371 N.E.2d at 126. Moreover, the

negligence alleged in Wakulich was that the brothers failed to act reasonably to protect the

decedent after voluntarily undertaking to care for her. Wakulich, 203 Ill. 2d at 227, 785 N.E.2d

at 846. Liability for negligence can arise from acts, omissions or, in the case of respondeat

superior, the employer-employee relationship, so long as the employee's negligence is within the

scope of the employment. In cases where the employee's negligence is not within the scope of

the employment, cases like Holtz remain good law. Accordingly, Korean Air's arguments fail to

persuade this court that summary judgment was properly entered in this case.

                                         CONCLUSION

       For all of the aforementioned reasons, this court concludes that, in light of Simmons, the

circuit court erred in entering summary judgment in favor of Korean Air. The Dramshop Act

broadly preempts claims arising from the defendant's provision of alcohol. The Dramshop Act

does not preempt claims based on legal theories independent from the defendant's provision of

                                               -16-
1-09-0542


alcohol. Where, as here, the circuit court ruled that Kim's respondeat superior claim was

preempted by the Dramshop Act, we hold that the Dramshop Act does not preempt Hicks' claim

that Korean Air is vicariously liable under the theory of respondeat superior because Hicks'

respondeat superior claim is independent of her Dramshop Act claim. Thus, we reverse the

judgment of the circuit court of Cook County and remand the case for further proceedings

consistent with this opinion.

       Reversed and remanded.

       NEVILLE and MURPHY, JJ., concur.




                                               -17-
             1-09-0542


                                  REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Please Use
Following                                   (Front Sheet to be Attached to Each Case)
Form:                    ALFREDA HICKS, Individually and as Special Administrator of the Estate of
                         Terrell K. Simmons, Deceased,
Comple te
TITLE
                                                     Plaintiff-Appellant,
of Case                  v.
                         KOREAN AIRLINES COMPANY, a/k/a Korean Air, a/k/a Korean Airlines,
                                                     Defendant-Appellee
                         (New Seoul Korean, a/k/a New Seoul Charcoal Barbeque Ribs, a/k/a New Seoul Restaurant;
                         Tom Kim; Marek Jaczynski; Unknown Owners of Colonial Plaza West located at 638 W.
                         Algonquin Road, Des Plaines, Illinois, 60016, and Colonial Plaza East; Michael Namovitz;
                         Estate
                         of Tracy C. Kim, Deceased; and Keun Kim,
                                                     Defendants).
Docket No.           .
                                                                  No. 1-09-0542
COURT                                                        Appellate Court of Illinois
                                                           First District, THIRD Division
Opinion
                                                                September 29, 2010
Filed
                                                               (Give month, day and year)



                                JUSTICE STEELE delivered the opinion of the court:
JUSTICES

                                Neville and Murphy, JJ.,                                                               concur

                                                                                                                       dissent[s]

                                           Lower Court and T rial Judge(s) in form indicated in the margin:
APPEAL from                                        Circuit Ct. of Cook County, Law Div.
the Circuit Ct. of              The Honorable            Robert Lopez Cepero                          , Judge Presiding.
Cook County,
Chancery Div.
                                      Indicate if attorney represents APPELLANTS or APPELLEE S and include
                                           attorneys of counsel. Indicate the word NONE if not represented.

                         Attorney for Plaintiff-Appellant:         Law Offices of Joseph G. Klest, of Schaumburg, IL
                                                                   (Joseph G. Klest, of Counsel)
For
APPELLANTS,
John Doe, of                                                       Novoselsky Law Offices, of Chicago, IL
Chicago.                                                           (David A. Novoselsky and Brian A. Schroeder, of Counsel)
For
APPELLEES,
Smith and Smith          Attorneys for Defendant-Appellee:         Greenberg Traurig, LLP, of Chicago, IL
of Chicago,                                                        (Michael D. Karpeles, Gregory E. Ostfeld, and
Joseph Brown,                                                       Tiffany S. Fordyce, of Counsel)
(of Counsel)

Also add
attorneys for
third-party
appellants or
appellees.



                                                                         -18-